CORFMAN, J.
I concur. I do not concur, however, in the conclusion arrived at by Mr. Chief Justice FRICK, that it was proper to show that other engines at other times emitted sparks and live cinders, when the particular engine it is claimed set out the fire was identified.
In the ease at bar the undisputed testimony of all the witnesses, both for the plaintiff and the defendant, was that only one freight engine passed the plaintiff’s premises in the forenoon of the day of the fire in question. True, there is a sharp *421conflict in the testimony as to the time in the forenoon that the engine passed, the witnesses for plaintiff fixing the time at about eleven o’clock a. m., shortly before the fire was discovered, the defendant’s witnesses fixing the time not later than nine twenty a. m., but not a single witness for either party suggested the possibility of there have been more than the one engine, identified by defendant’s witnesses at the trial as defendant’s engine No. 3633. The uncontradicted testimony is that thiá engine was in good condition, equipped with and had in use the best spark arrester that could be obtained for arresting sparks and live cinders, and that the engine was operated in the usual customary manner by experienced and efficient trainmen exercising due care in its management.
It seems to me that under such conditions and circumstances the admission of testimony to show that other engines belonging to defendant had on other occasions, when operated by different trainmen, caused fires in other places, would, in this jurisdiction, be highly prejudicial to a fair trial, and would not in the slightest degree tend to show that the fire in question was negligently caused by the particular engine identified, but would only tend to befog the real issue to be determined by court or jury, whether or not the defendant was negligent in the maintenance and operation of the identified engine claimed to have set out the fire in question. In the Utah jurisdiction, in this class of cases, once the engine is identified, the real and only issue to be determined is, was the engine defective or lacking in its equipment or parts, or so negligently or incompetently managed and operated by the defendant as to have been the proximate cause of the fire in controversy ?
It may be conceded that oftentimes engines, no matter how perfect in equipment nor how skillfully and carefully operated do cause fires; but it is only in those jurisdictions where the statute fixes a liability, regardless of the condition, equipment, and management of the identified engine, that evidence of other engines setting fires, before or after, becomes relevant to the issue. Not only a long line of authorities, but many of the eases, if not all, herein cited and commented on by Mr. *422Chief Justice FRICK, seem to bear me out in reaching this conclusion, as will be seen.. Savage, J., in the case of Dunning v. Cent. R. R. Co., 91 Me. 87, 30 Atl. 352, 64 Am. St. Rep. 208, says:
“The plaintiff’s claim is based simply upon the statute (R. S. c. 51, Section 64), which provides that, ‘When a building or other property is injured by fire communicated by a locomotive engine, the corporation using it is responsible for such injury.’ No question of negligence on the part of the defendant is involved.”
Then again, in the case-of Grand Trunk R. R. Co. v. Richardson et al., 91 U. S. 454, 23 L. Ed. 356, plaintiff’s right to recover was predicated on the Vermont statute fixing the liability of a railroad corporation for fires communicated by its locomotive engines, and here Mr. Justice STRONG, in his opinion, says:
“The third assignment of error is that the plaintiffs were allowed to prove, notwithstanding objection by the defendant, that, at various times during the same summer before the fire occurred, some of the'defendant’s locomotives scattered fire when going past the mill and bridge, without showing that either of those which the •plaintiffs claimed communicated the fire was among the number. * * * The particular engines were not identified." (Italics mine.)
In Sheldon v. Hudson River R. Co., 14 N. Y. 218, 67 Am. Dec. 155, the engine was identified, but the question there was as to whether the engine was properly constructed, and testimony was offered to show that not only the engine in question, but the other engines of the defendant, were lacking in proper equipment. In Field v. Railroad Co., 32 N. Y. 348, the engine was not identified; and in Webb v. Railroad Co., 49 N. Y. 420, 10 Am. Rep. 389, again the question was one of proper equipment. In N. P. Ry. Co. v. Lewis, 51 Fed. 658, 2 C. C. A. 446, the particular engin'e was not identified, and in Chicago, etc., R. Co. v. Gilbert, 52 Fed. 711, 3 C. C. A. 264, the engine was not identified, and the action was brought under the provisions of a Minnesota statute.
While the question is not at all a determining one in the decision reached by Mr. Chief Justice FRICK in the case at bar, I do not want to here commit myself to what I think would be a too liberal rule in permitting evidence to be intro*423duced concerning other engines than the one identified in this class of cases. As to the grounds assigned by Mr. Chief Justice FRICK, for the reversal of the judgment, I concur.